Citation Nr: 0808810	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  04-21 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for thoracic and lumbar 
degenerative disc and joint disease, to include as secondary 
to service-connected residuals of neck strain.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
cervical degenerative disc and joint disease, to include as 
secondary to service-connected residuals of neck strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) had active service from March 1944 to 
May 1946.  This appeal is from a March 2003 rating decision 
of the Department of Veterans Affairs (VA) Houston, Texas, 
Regional Office (RO).  

In March 2007, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that the veteran is afforded every 
possible consideration in the adjudication of his claim. 

The veteran seeks to reopen his claim for service connection 
for cervical degenerative disc and joint disease, to include 
as secondary to service-connected residuals of neck strain.  
In March 2007, the Board remanded this claim to the RO for 
additional development.  The Board noted that a January 1996 
rating decision denied service connection for cervical 
degenerative disease as directly incurred in service and as 
secondary to service-connected residuals of neck strain.  It 
was pointed out that the rating decision from which the 
veteran now appeals did not address the finality aspect of 
the veteran's claim, even though the Board must on appellate 
review.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
Additionally, it was noted that none of the letters to the 
veteran implementing VA's notice duties under the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2006) informed the veteran of the 
information and evidence necessary to reopen a previously 
denied claim.  The Board indicated that the notice must 
address the specific reasons for the prior denial and 
identify the evidence or type of evidence necessary to reopen 
the claim in terms of the inadequacy of the prior evidence to 
establish entitlement to the benefit sought.  

The record reveals that the RO sent the veteran two notice 
letters in response to the Board's remand; however, neither 
letter provided the correct information regarding the 
veteran's previously denied claim.  The notice letter of 
April 2007 incorrectly described the disorder that was the 
subject of the previous denial, as well as the reason for the 
January 1996 denial.  It also related the incorrect 
definition for new and material evidence, citing the 
definition in effect prior to August 29, 2001, which does not 
apply in this case.  In July 2007, another notice letter was 
sent to the veteran.  That notice incorrectly stated the date 
of the last final denial, i.e., reporting that the veteran 
was previously denied in March 2003 and again in September 
2005.  It also related the incorrect definition for new and 
material evidence, citing the definition in effect prior to 
August 29, 2001, which does not apply in this case.  

The veteran was examined by VA in March 2003 and the examiner 
offered an opinion regarding the etiology of the veteran's 
degenerative disc/degenerative joint changes to the cervical, 
thoracic and lumbar spines, indicating that they were not 
related to service-connected residuals of a neck strain.  An 
addendum to that examination was rendered in December 2007 in 
which the examiner offered further findings regarding the 
thoracic and lumbar disorders.  Both the examination report 
and the addendum opinion were conducted by a VA physician's 
assistant.  In the representative's argument of March 2008, 
the veteran's representative noted this fact and argued that 
the veteran should be afforded a through examination by a 
qualified specialist.  Such individuals, identified as a 
physician's assistant certified (PAC), may be adequately 
trained and qualified to conduct physical examinations and 
render opinions if properly supervised by appropriate VA 
personnel.  However, the Board directs attention to Veterans 
Benefits Administration Adjudication Procedure Manual M21-
1MR, Part III, subpart iv, Ch. 2, § D.19.a, which requires 
that reports of physical examinations conducted by a 
physician's assistant be signed by a physician.  The March 
2003 examination report and the December 2007 addendum were 
not reviewed and also signed by a physician, as required.  As 
such, the evidence is insufficient, and a physician's opinion 
would be helpful in resolving the question as to the 
relationship, if any, between the veteran's thoracic and 
lumbar degenerative disc and joint disease, and his cervical 
degenerative disc and joint disease, and either service or 
the service-connected residuals of a neck strain, to include 
on the basis of aggravation.  See 38 U.S.C.A. § 5103A.  

In view of the foregoing, and given the need for 
comprehensive findings responsive to applicable the etiology 
of the veteran's disabilities under consideration, the Board 
finds that further examination of the veteran is needed.  See 
38 C.F.R. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2007).  

In view of the foregoing, the case is herby REMANDED to the 
RO for the following development: 

1.  Inform the veteran of the correct 
date, i.e., January 1996, for the last 
final denial of service connection for 
cervical degenerative disc and joint 
disease on a direct and as secondary to 
service-connected neck strain, and based 
on that denial, the specific information 
and evidence not of record (1) that is 
necessary to reopen his claim; (2) that 
VA will seek to obtain; and (3) that he 
is expected to provide.  The veteran 
should also be advised to provide any 
evidence in his possession that pertains 
to the claim.  

This notice should include the proper 
standard for new and material evidence 
(for claims filed after August 29, 2001) 
and an explanation of what the evidence 
must show to reopen this veteran's claim.  
Again, VA must tell the veteran the 
specific basis for the previous denial in 
January 1996 and what the evidence must 
show in order to reopen his particular 
claim.

2.  Thereafter, schedule the veteran for 
a VA examination to be conducted by a 
physician to determine the etiology of 
his thoracic and lumbar degenerative disc 
and joint disease and his cervical 
degenerative joint disease.  The claims 
file and a copy of this remand must be 
made available to the doctor for review 
and the doctor must indicate in the 
examination report that this has been 
accomplished.  All indicated tests and 
studies should be accomplished.  

The doctor should offer an opinion as to 
whether it is at least as likely as not 
(a 50 percent probability or greater) 
that the veteran's thoracic, lumbar, 
and/or cervical degenerative disc and 
joint disease had its onset during 
service or is related to a disease or 
injury in service.

The doctor should also offer an opinion 
as to whether it is at least as likely as 
not (a 50 percent probability or greater) 
that the veteran's thoracic, lumbar, 
and/or cervical degenerative disc was 
either (a) caused by, or (b) aggravated 
by his service-connected neck strain.  

All opinions and conclusions must be 
supported by complete rationale.  

3.  Finally, readjudicate the veteran's 
claims.  If any benefits sought on appeal 
remains denied, provide the appellant and 
his representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.   

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 


